,’




             OFFICE   OF THE ATTORNEY               GENERAL   OF TEXAS

                                         AUSTIN
QaupC.Yuac
A--                                                                         1
                                                                        \



     Bonorsble   Joe Eunnohik,          comlasioner
     bureau oi .Labor Statistios
     Austin,   Toxso

     Dear Sir;                            opinion     No. O-2882




     opinion   of this    de_partnent
     your letter    readsin      part




                             only one Officfa3.   Xuzeing
                            cl In Ecauciont, Texas, for Dis-‘
                            with bona .zostod and tax paid.
             ~nemuch rie ihe work in Port    Arthur    could
             not be hnn31od odvanto~eous1.y    in Deaumout,   a
             brnnch mo opaned in Port mthur,        but all
             work done mst    clssr through  the ncaunont    of-
             fice,
                  “*your    inspector advised  that v:o rhould
             pay onother    tar und bond in order to 0,aerate.
               .
                          -




    honorable        SOS Kunschlk,       Page 2


          Vie have boen advised   by legal     counsel,                   how-
          ever,   that we ara opcroting    v;ithin   the                  law.
               *‘vie shall           appreciate        your advice in
          this connection,             in order      that we msy deter-
          mine what steps            vie should      take.‘”

                     Article   5,210, Vernon*8          Civil     Statutea,       1925,   reads
    in part:
                j.
                  c* * * Application               for license          to act
          as employment          sgent may be made in porcon or.
          by,mail     to the Cor&::sloncr                upon blank apqllco-
          tlon .forms which shall               bs verified          by the ap-
        . p&ant.         i;‘hor~ the aoplioation               is made by a
          firm,    psrtnorship         or aesocistlon            of persons,
          it must.be ,verffied             by each person for whoao
          benefit     the application            is rmde, and such sp-
          plication      shall      also be accompanied                by affi-
          davits     of at least         five credible           citizens,        who
          have resided         in ths county in which such ap-
0         plicant     desirer       to conduct        the business           of an
          employment agent,            for at least         three       years,
          to the effect          that the apglicont              or applioants
          has or have resided              within     the county in which
          such person or parcons                desires     to bacoae an
          employment agent for at least                    one yerir prior
          to the date of the application,                     and that such
          person or parsons            ere of fr00a moral character.
          * * * Such agplicaticn                 shall     be examined by
          the Commissioner,            and if he finds             that the
       . same com9lies’rith              the Iax and that ths ap-
          plicant     is entitled          to a license,          then he
          shall    issue a license            to the applicant             for
          each county for ,whi.ch application                      is made                .’
          and shall      dollvcr       such license         to the ap?li-
          cant upon the psynent               of a licenss           fee ol one
          hundred and fifty            dollars       for each county in
          which an employment              offI&       is to be maintnincd
          by said agent,          -and upon rhe presentation                   to
          and approval        by the Con&sslcner                 of a cood and
          sufficient       bond executed           by the apgliccnt             with
          gcod and sufficient              surety      in the ?ensl sum of
          five thouscnd         dollars,        pnysblo      to the Fjtcte Of
          Texas, for each county whe;e*a;                      ernploynont         Of-
          fice is to be maintained;                             Not     riorc    then
          one offica        shall     bo opcrotsd         under any om
                                                                                         -.,
                                                                                               c




    Koaorable         Joe   Kuuscbik,   ?aCa   3


              license. * * *n
                      Article    5208, Vernon’s  Civil Statutes,       1925, and
    Article         1584, Vernon’s    Penal Code, 1925, define        “employment
    0friw           as r0110vrs:                    _’
                    ‘The. twin fKlzploymmt  OSficet    &am
              every place or 0rriOO where the busineso
              OS giving    intolli~ence or infornatlon    whore
              employmnt     or
              the business     of
              FEd on.      + * cm

                  As will be seen from Articles            5208    (and 15%4),
    eupru,     an t?a~lOyiaent office     iE any     and every    place 6r office
    where the business         OS giving    intelli&ence     or   inforzatlon    where
    employment or help may-be obtained,               or where    the business    OS
.   an czployment       agent is oarrled       ou, aEi lit        Our opiniGi%hat
    56 port Arthur         “bxa=h    oSSice ” conies within       the tems     or this
    definition.

f                 It IS clear     from the very wrding          or article   5210
    Bupra, that only ono such OSSloe slay be operated                  under any &e
    license.      No exception      in nadc, either      expressed     or by neceo-
    Sary iqlicatlon,        pemitting      th3 operatiou      or ssint8nance      of
    a no-called      “branch of Site”,     but on the othor hand the LeOis-
    lature,    In calacting    the underscored      portion     of krticla   5208,
    eupra., In all probability         had in mind just such a situation
    and just     cuch a state     of Sacts as is involved          in the instant
    case.
                  Even though all work done in Port Arthur         through
    tho “branch OSfiC6” of the Official           Nursing, Bureau, District
    No. 12, Texas Graduate       Nurses association,      must olear through
    the Beaumont office,       it cannot be denied that the Port Arthur
    office     13 u plsoo  61’ ofSico    within the terns   of the above
    definition     of “en31oymnt      off ice” ahera the business     OS the
    agent or aCemy is carried          on.
                Par the SoreCoing     reasons,    you are mepeotlully        ad-
    view3 that    it IE our opinion    that    the licenco     isou.ed by the
    Bureau OS Labor :itatistios     to inotaut       emp~oy~ert    aCemy au-
    thorizas   said agency to 0par.it.e     only the 0113 oSSice in %rru-
    lcont and that   in order for such agency         to legally     oper>to
    the Port Arthur    ofl’ice  an addltionbl      liceuse    nust bo obtained.

                .
moorable     Joe   mnschik,    ~ngs    4


              Trusting   that  the    abovo    satlsSeotorlly           disposes
or your    inquiry,    ws remain

                                              YOUiS very        truly
                                      ATTORNEYG7XmAL OF mcAs                       :


                                              LfR&cAG,
                                      BY         '
                                                      0. BUrl@ Daviss
                                                                 Assistant
DBD:R::




               APPROVEDNOV     22, 1940